In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-1111V
                                          UNPUBLISHED


    KATHLEEN BELDON,                                            Chief Special Master Corcoran

                         Petitioner,                            Filed: December 15, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Simina Vourlis, Law Offices of Simina Vourlis, Columbus, OH, for Petitioner.

Mark Kim Hellie, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

       On September 1, 2020, Kathleen Beldon filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). In order to correct the misspelling of her first name, Petitioner filed an
amended petition on April 21, 2021. ECF No. 20. Petitioner alleges that she suffered
Guillain-Barré Syndrome (“GBS”) caused-in-fact by the influenza (“flu”) vaccine she
received on September 13, 2018. Petition at 1, ¶¶ 1, 50. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

      On May 10, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for her GBS. On December 15, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $92,490.00,
representing compensation in the amount of $90,000.00 for her pain and suffering and

1
   Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all Section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$2,490.00 for her unreimbursed, out-of-pocket medical expenses. Proffer at 1. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id. at 2.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $92,490.00, representing compensation in the amount of
$90,000.00 for her pain and suffering and $2,490.00 for her unreimbursable
expenses in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under Section 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
         In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS



KATHLEEN BELDON,

                    Petitioner,
                                                       Case No. 20-1111V (ECF)
v.                                                     CHIEF SPECIAL MASTER
                                                       CORCORAN
SECRETARY OF HEALTH
AND HUMAN SERVICES,

                    Respondent.


             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.    Procedural History

      On May 10, 2021, respondent filed a Vaccine Rule 4(c) report concluding that

Kathleen Beldon (“petitioner”) suffered an injury that is compensable under the National

Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§ 300aa-10 to -34 (“the

Act”). Accordingly, on May 10, 2021, the Chief Special Master issued a Ruling on

Entitlement, finding that petitioner was entitled to compensation under the Act.

II.   Items of Compensation and Form of the Award

      Based upon the evidence of record, respondent proffers that petitioner should be

awarded $92,490.00. The award is comprised of the following: $90,000.00 for pain and

suffering and $2,490.00 for unreimbursed, out-of-pocket medical expenses. This amount

represents all elements of compensation to which petitioner would be entitled under
42 U.S.C. § 300aa-15(a) regarding her September 13, 2018, influenza vaccination.

Petitioner agrees.1

III.    Form of the Award

        The parties recommend that compensation provided to petitioner should be made

through a lump sum payment of $92,490.00, in the form of a check payable to petitioner.

Petitioner agrees.

        Petitioner is a competent adult. Evidence of guardianship is not required in this

case.


                                                  Respectfully submitted,

                                                  BRIAN M. BOYNTON
                                                  Acting Assistant Attorney General

                                                  C. SALVATORE D’ALESSIO
                                                  Acting Director
                                                  Torts Branch, Civil Division

                                                  HEATHER L. PEARLMAN
                                                  Deputy Director
                                                  Torts Branch, Civil Division

                                                  DARRYL R. WISHARD
                                                  Assistant Director
                                                  Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.
                                              2
                               s/ Mark K. Hellie
                               MARK K. HELLIE
                               Trial Attorney
                               Torts Branch, Civil Division
                               U.S. Department of Justice
                               P.O. Box 146, Benjamin Franklin Station
                               Washington, D.C. 20044-0146
                               T: (202) 616-4208
                               E: mark.hellie@usdoj.gov
DATED: December 15, 2021




                           3